Citation Nr: 0306934	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 RO decision which granted an 
increased rating, from 10 to 20 percent, for a left knee 
disorder (rated based on instability).  A March 2001 RO 
decision granted a separate 10 percent rating for arthritis 
with limitation of motion of the knee.  In September 2001, 
the Board remanded the case for further evidentiary 
development.  In April 2002, RO increased to 30 percent the 
rating for left knee instability, and continued the 10 
percent rating for left knee arthritis with limitation of 
motion.  The combined left knee disability rating is 40 
percent.  38 C.F.R. § 4.25.  In April 2003, the Board granted 
a motion to advance this case on the Board's docket.


FINDINGS OF FACT

1.  Left knee instability is no more than severe in degree.

2.  Arthritis of the left knee produces minimal limitation of 
motion due to pain; on last examination, motion was from 3 
degrees extension to 160 degrees flexion.


CONCLUSION OF LAW

The veteran's left knee disorder is no more than 30 percent 
disabling based on instability, and it is no more than 10 
percent disabling based on arthritis with limitation of 
motion.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1979 to June 1983.  Service medical records show he injured 
his left knee and had arthroscopic surgery, apparently 
involving a medial meniscectomy.  A left knee ligament injury 
was also noted in service.

In August 1999, the RO granted service connection and a 0 
percent rating for a left knee disorder.  

VA medical records include a May 1999 report of X-rays 
showing left knee arthritis.  A December 1999 report of a 
recent MRI revealed findings consistent with a complete tear 
of the anterior cruciate ligament (ACL), a partial tear of 
the posterior cruciate ligament, an abnormally shaped 
posterior horn of the medial meniscus, moderate joint 
effusion, and osteoarthritis of the left knee.  Left knee 
instability was noted at a January 2000 clinic visit.  
Findings in February 2000 included trace effusion and 
palpable osteophytes of the left knee.  The knee was stable 
in varus and valgus, 30 degrees.  He had 2+ anterior drawer 
and Lachman with trace pivot shift.  There was no posterior 
lateral instability.  X-rays revealed medial degenerative 
joint disease with small osteophytes on the patella.  The 
assessment was ACL deficient knee, no medial meniscus, and 
medial compartment degenerative joint disease.  In April 
2000, it was noted that left knee replacement was not 
currently indicated.

In June 2000, a VA examination was conducted.  The veteran 
complainted of pain and swelling in the left knee.  He 
ambulated with a slight limp on the left.  Physical 
examination revealed a well-healed surgical scar over the 
medial aspect of the left knee.  Range of motion testing of 
the left knee revealed extension to 0 degrees and flexion to 
140 degrees, with signs of pain.  There was enlargement of 
the knee with tenderness to palpation.  Lachman's and 
anterior drawer signs were 2-3+.  Collateral ligaments were 
stable.  The veteran was able to squat and arise again with 
pain.  The doctor commented that pain would further limit 
functioning during flare-ups or increased use of the knee, 
but it was not feasible to express this in terms of 
additional limited motion, as such could not be determined 
with any degree of medical certainty.  Left knee X-rays noted 
mild to moderate degenerative changes.  The impression was 
chronic ACL insufficiency of the left knee, with degenerative 
changes.  

Later VA outpatient records note periodic complaints and 
findings of left knee instability and arthritis.

In July 2000, the RO granted an increased rating to 10 
percent for the veteran's left knee disorder.  In January 
2001, the RO increased the left knee rating to 20 percent 
(rated on instability).  In March 2001, the RO granted a 
separate 10 percent rating for arthritis with limitation of 
motion of the left knee.  

In March 2002, a VA examination was conducted.  The veteran 
complainted of pain, swelling, and instability in the left 
knee.  Physical examination revealed he was ambulatory, 
without assistive devices or braces.  He walked with a 
pronounced antalgic gait favoring the left lower extremity.  
There was a well-healed scar along the left anterior medial 
portion of the knee.  There was trace effusion and palpable 
osteophyte formation along the medial joint line.  Range of 
motion of the left knee showed lack of full extension by 3 
degrees, and flexion to 160 degrees, with complaints of pain.  
Range of motion did not change with repetitive flexion, 
extension or stressing of the left knee.  The report found no 
evidence of laxity with valgus and varus stressing of the 
left knee at three degrees of flexion, nor at 30 degrees of 
flexion.  There was a positive Lachman's with poor end point 
which is a laxity in the anterior direction with respect of 
the tibia on the femur.  He also had a 2+ drawer sign of the 
left knee indicative of ACL deficiency of the left knee.  
Neurovascularly, the left lower extremity was grossly intact.  
X-ray examination of the left knee revealed mild arthritic 
changes.  The impression was post-traumatic arthritis of the 
left knee, status post partial medial meninsectomy, ACL 
deficient left knee from traumatic rupture, and possible 
posterior cruciate ligament injury.  The VA examiner 
commented that the veteran's left knee would experience 
flare-ups of pain precipitated by weight bearing activity and 
squatting and flexing the knee, which could alter strength, 
coordination, and range of motion, but the frequency of 
flare-ups and the related objective measured deviations were 
impossible to state with any degree of medical certainty.  In 
discussing the instability of the knee, the VA examiner noted 
that the left knee had moderately severe instability.

In April 2002, the RO increased to 30 percent the rating for 
left knee instability, and continued the 10 percent rating 
for left knee arthritis with limitation of motion.  The 
combined left knee disability rating is 40 percent.  
38 C.F.R. § 4.25.

In February 2003, the veteran was sent correspondence 
informing him of his rights and responsibilities under the 
Veterans Claims Act of 2000.  

II.  Analysis

The veteran contends that his service-connected left knee 
disorder warrants a higher rating.  Through correspondence, 
the rating decision, the statement of the case, supplemental 
statements of the case, and the Board's prior remand, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim.  Pertinent records have 
been obtained, and the veteran has been given VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.

The RO has assigned separate disability ratings for the 
veteran's left knee disorder, 30 percent for instability and 
10 percent for arthritis with limitation of motion.  This 
combines to a 40 percent rating (see 38 C.F.R. § 4.25) for 
the overall left knee disability.

With regard to instability, regulation provides that a knee 
disability is rated 30 percent for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This is the highest available rating 
under this code.

The most recent VA examination in 2002 found no evidence of 
laxity with valgus and varus stressing of the left knee at 
three degrees of flexion, nor at 30 degrees of flexion.  
There was a positive Lachman's with poor end point which is a 
laxity in the anterior direction with respect of the tibia on 
the femur.  He also had a 2+ drawer sign of the left knee 
indicative of ACL deficiency.  Other recent medical records 
also describe left knee instability.  As noted, the veteran 
has been assigned the maximum 30 percent rating for left knee 
instability as provided by Code 5257.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but the motion would be noncompenable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees is rated 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  A 50 
percent is warranted when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

The medical evidence shows that the veteran's left knee has 
arthritis established by X-ray findings.  The most recent VA 
examination in 2002 shows a range of motion for the left knee 
from 3 degrees of extension to 160 degrees of flexion.  Prior 
VA examination conducted in 2000 noted a range of motion in 
the left knee from 0 degrees of extension to 140 degrees of 
flexion.  The reported extent of limitation of motion of the 
left knee supports only a noncompensable rating under 
Diagnostic Codes 5260 and 5261.  However, the presence of at 
least some limitation of motion, due to pain, supports a 10 
percent rating under Codes 5003 and 5010 concerning 
arthritis.  While there might be some additional limitation 
of motion of the left knee during prolonged use or during 
flare-ups, as compared to motion as measured on the 
examinations, doctors have pointed out that such would be 
impossible to estimate.  In any event, it is not shown that 
any such additional limitation of motion would amount to the 
degree required for a rating in excess of 10 percent under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 
Board concludes that arthritis with limitation of motion of 
the left knee is no more than 10 percent disabling.

The Board finds that the preponderance of the evidence is 
against the claim for a higher evaluation for a left knee 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher evaluation for a left knee disorder is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

